DETAILED ACTION
This action is responsive to the application No. 17/118,252 filed on December 10, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group I invention including claims 1-15 in the reply filed on 08/25/2022 is acknowledged.  Claims 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-25.25 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (US 2021/0391361).

Regarding Claim 1, Huang (see, e.g., Figs. 9A, 9B), teaches a flicker-mitigating pixel-array substrate comprising:
a semiconductor substrate 110 including a small-photodiode region 121, a back surface 110B of the semiconductor substrate 110 forming a trench 112 surrounding the small-photodiode region 121 in a cross-sectional plane parallel to a back-surface region 120 (i.e., region of 110 above photodiode 121 and between photodiode 121 and layer 162) of the back surface 110B above the small-photodiode region 121 (see, e.g., pars. 0014-0015, 0021, 0023); and
a metal annulus 172 at least partially filling the trench 112, surrounding the small-photodiode region 121 in the cross-sectional plane, and extending above the back surface 110B.  

Regarding Claim 8, Huang teaches all aspects of claim 1.  Huang (see, e.g., Figs. 9A, 9B), teaches an adhesion layer 175 covering the back-surface region 120 (i.e., region of 110 above photodiode 121 and between photodiode 121 and layer 162) and extending into the trench 112 between the metal annulus 172 and an inner-sidewall region of the back surface 110B and an outer-sidewall region of the back surface 110B (see, e.g., par. 0028).

Regarding Claim 9, Huang teaches all aspects of claim 8.  Huang (see, e.g., Figs. 9A, 9B), teaches that materials forming the adhesion layer 175 including at least one of titanium and titanium nitride (see, e.g., par. 0028).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Asatsuma (US 2021/0193727) in view of Yokogawa (US 2020/0227467).

Regarding Claim 1, Asatsuma (see, e.g., Figs. 8, 10), teaches a flicker-mitigating pixel-array substrate comprising:
a semiconductor substrate 241 including a small-photodiode region 102, a back surface of the semiconductor substrate 241 forming a trench surrounding the small-photodiode region 102 in a cross-sectional plane parallel to a back-surface region (i.e., region of 241 above photodiode 102 and between photodiode 102 and layer 231) of the back surface above the small-photodiode region 102; and
a annulus 181 at least partially filling the trench, surrounding the small-photodiode region 102 in the cross-sectional plane, and extending above the back surface.  
Asatsuma is silent with respect to the claim limitation that the annulus 181 is metal.  Yokogawa (see, e.g., Fig. 5), in similar image sensors to those of Asatsuma, on the other hand, teaches using a metal light-shielding material having a high light-shielding performance to block diffracted light, leading to the higher effect that optical color mixture is suppressed and resolution is improved (see, e.g., par. 0080).
It would have been obvious to one of ordinary skill in the art at the time of filing to have the annulus of Asatsuma’s device made of metal, as taught by Yokogawa, to block diffracted light, leading to the higher effect that optical color mixture is suppressed and resolution is improved.

Regarding Claim 6, Asatsuma and Yokogawa teach all aspects of claim 1.  Asatsuma (see, e.g., Figs. 8, 10), teaches, the annulus 181 extending above the back surface and Yokogawa (see, e.g., Fig. 5), teaches having the annulus of Asatsuma’s device made of metal to block diffracted light, leading to the higher effect that optical color mixture is suppressed and resolution is improved.  
Asatsuma is silent with respect to the claim limitation that the metal annulus 181 extends above the back surface by at least seventy-five nanometers and at most 0.8 micrometers. 
However, this claim limitation is merely considered a change in the thickness of the metal annulus 181 in Asatsuma’s/Yokogawa’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the metal annulus 181 in Asatsuma’s/Yokogawa’s device, as the courts have held that changes in thickness without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
See also the comments stated in claim 5 regarding criticality of thicknesses which are considered repeated here.

Regarding Claim 11, Asatsuma and Yokogawa teach all aspects of claim 1.  Asatsuma (see, e.g., Figs. 8, 10), teaches the semiconductor substrate 241 further including four large-photodiode regions 101 forming a two-by-two array, the small- photodiode region 102 being located at a center of the two-by-two array (see, e.g., Fig. 8).

Regarding Claim 12, Asatsuma and Yokogawa teach all aspects of claim 11.  Asatsuma (see, e.g., Figs. 1, 8, 10), teaches, the four large-photodiode regions 101 including a first, a second, a third, and a fourth large-photodiode region 101, the semiconductor substrate 241 further including a (i) fifth large-photodiode region 101 and a sixth large-photodiode region 101 that, with the third and fourth large-photodiode regions 101, form an additional two-by-two array, and (ii) an additional small-photodiode region 102 located at a center of the additional two-by-two array (see, e.g., par. 0070).

Regarding Claim 13, Asatsuma and Yokogawa teach all aspects of claim 11.  Asatsuma (see, e.g., Figs. 8, 10), teaches a passivation layer 231 on the back-surface region (i.e., region of 241 above photodiode 102 and between photodiode 102 and layer 231) and the back surface above each of the four large-photodiode regions 101 (see, e.g., par. 0154).  

Regarding Claim 14, Asatsuma and Yokogawa teach all aspects of claim 13.  Asatsuma (see, e.g., Figs. 8, 10), teaches an etch-stop layer 232 in the trench between the metal annulus 181 and the passivation layer 231.  

Regarding Claim 15, Asatsuma and Yokogawa teach all aspects of claim 1.  Asatsuma (see, e.g., Figs. 8, 10), teaches the annulus 181 and Yokogawa (see, e.g., Fig. 5), teaches using a metal light-shielding material including at least one tungsten and aluminum having a high light-shielding performance to block diffracted light, leading to the higher effect that optical color mixture is suppressed and resolution is improved (see, e.g., par. 0080).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Asatsuma (US 2021/0193727) in view of Yokogawa (US 2020/0227467) and further in view of Yanagita (US 2018/0308883).

Regarding Claim 2, Asatsuma and Yokogawa teach all aspects of claim 1.  Asatsuma (see, e.g., Figs. 8, 10), teaches, the annulus 181 also surrounding the back-surface region (i.e., region of 241 above photodiode 102 and between photodiode 102 and layer 231), and Yokogawa (see, e.g., Fig. 5), teaches having the annulus of Asatsuma’s device made of metal to block diffracted light, leading to the higher effect that optical color mixture is suppressed and resolution is improved.
Asatsuma/Yokogawa do not teach the device further comprising a metal layer covering the back-surface region and integrally formed with the metal annulus.  
Yanagita (see, e.g., Fig. 8), on the other hand, teaches a metal layer 203 covering the back-surface region (i.e., region 204 above opto-electronic converter 103).
Forming the light-blocking film 203 on the low-sensitivity second opto-electronic converter 103 causes the light-blocking film 203 to absorb the light passing through the on-chip lens 201-3 and reduces the light entering the second opto-electronic converter 103.  This further reduces the sensitivity of the second opto-electronic converter 103.  This increases the performance of the second opto-electronic converter 103 as the low-sensitivity opto-electronic converter.  Thus, the dynamic range can be extended (see, e.g., pars. 0158, 0161).
It would have been obvious to one of ordinary skill in the art at the time of filing to have in Asatsuma’s/Yokogawa’s device, a metal layer covering the back-surface region and integrally formed with the metal annulus, as taught by Yanagita, to further reduce the sensitivity of the second opto-electronic converter, increase its performance as the low-sensitivity opto-electronic converter, thus, extending the dynamic range.

The grounds of rejection under 35 U.S.C. § 103 based on separate vs. integral conductive layers deals with an issue (i.e., the integration of multiple pieces into one piece or conversely, using multiple pieces in replacing a single piece) that has been previously decided by the courts.
In Howard v. Detroit Stove Works 150 U.S. 164 (1893), the Court held, “it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together....”
In In re Larson 144 USPQ 347 (CCPA 1965), the term “integral” did not define over a multi-piece structure secured as a single unit.  More importantly, the court went further and stated, “we are inclined to agree with the solicitor that the use of a one-piece construction instead of the [multi-piece] structure disclosed in Tuttle et al., would be merely a matter of obvious engineering choice” (bracketed material added).  The court cited In re Fridolph for support.  In re Fridolph 135 USPQ 319 (CCPA 1962) deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure.  Generally, favorable patentable weight was accorded if the one-piece structure yielded results not expected from the modification of the two-piece structure into a single piece structure.

In the instant case, the use of separate metal layers in place of an integral piece would not have involved an inventive step as set forth in the case law above since both yield the same structure.  Therefore, it would have been obvious to one of ordinary skill in the art to use an integral metal layer instead of separate metal layers as “merely a matter of obvious engineering choice” as set forth in the above case law.

The claimed process step that the “metal layer covering the back-surface region is integrally formed with the metal annulus”, have not been given any patentable weight since a “product-by-process” claim is directed to a product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product-by-process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product-by-process” claim or not. 
Note that applicant has the burden of proof in such case, as the above case law makes clear.

Regarding Claim 3, Asatsuma, Yokogawa, and Yanagita teach all aspects of claim 2.  Yanagita (see, e.g., Fig. 8), teaches that the metal layer 203 and the metal annulus 231 structurally connected to cover a light exposure area associated with the small-photodiode region 103 to attenuate an incident light directed to the small-photodiode region 103 (see, e.g., pars. 0158, 0161).  
Asatsuma and Yokogawa teach a metal annulus 181 (see, e.g., Asatsuma, Figs. 8, 10, and Yokogawa par. 0080).

Regarding Claim 4, Asatsuma, Yokogawa, and Yanagita teach all aspects of claim 2.  Asatsuma (see, e.g., Figs. 8, 10), teaches a color filter 201 surrounded by the annulus 181 and disposed on the annulus 181 (see, e.g., par. 0145), and Yokogawa (see, e.g., Fig. 5), teaches having the annulus of Asatsuma’s device made of metal to block diffracted light, leading to the higher effect that optical color mixture is suppressed and resolution is improved, and Yanagita (see, e.g., Fig. 8), teaches a color filter 202 disposed on the metal layer 203 (see, e.g., par. 0155).

Regarding Claim 5, Asatsuma, Yokogawa, and Yanagita teach all aspects of claim 2.  Yanagita (see, e.g., Fig. 8), teaches, the metal layer 203 and that the difference of the sensitivities can be adjusted by changing the material or thickness of the light-blocking film 203 (see, e.g., pars. 0155, 0263). 
Yanagita is silent with respect to the claim limitation that a thickness of the metal layer 203 is between ten nanometers and two hundred nanometers. 
However, this claim limitation is merely considered a change in the thickness of the metal layer 203 in Yanagita’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the metal layer 203 in Yanagita’s device, as the courts have held that changes in thickness without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed thickness in Yanagita’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
See also, Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2021/03913617).

Regarding Claim 10, Huang teaches all aspects of claim 8.  Huang (see, e.g., Figs. 9A, 9B), teaches the adhesion layer 175 above the back surface region 120.  However, Huang is silent with respect to the claim limitation that a thickness of the adhesion layer 175 above the back-surface region 120 is between twenty nanometers and fifty nanometers.
However, this claim limitation is merely considered a change in the thickness of the adhesion layer 175 above the back surface region 120 in Huang’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the adhesion layer 175 in Huang’s device, as the courts have held that changes in thickness without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
See also the comments stated in claim 5 regarding criticality of thicknesses which are considered repeated here.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Asatsuma (US 2021/0193727) in view of Yokogawa (US 2020/0227467) and further in view of Cho (US 2020/0043962).

Regarding Claim 7, Asatsuma and Yokogawa teach all aspects of claim 6.  Asatsuma (see, e.g., Figs. 8, 10), teaches the annulus 181 forming an aperture above the small-photodiode region 102, and Yokogawa (see, e.g., Fig. 5), teaches having the annulus of Asatsuma’s device made of metal to block diffracted light, leading to the higher effect that optical color mixture is suppressed and resolution is improved.
However, they do not show a center of the aperture being laterally offset from a center of the small-photodiode region.
Cho (see, e.g., Figs. 2-3), in similar image sensors to those of Asatsuma and Yokogawa, on the other hand, teaches a metal annulus grid structure 320 forming an aperture above the small-photodiode region 230, a center of the aperture being laterally offset from a center of the small-photodiode region 230.  In order to prevent or reduce the shading variation, the grid structure 320 may be shifted by a predetermined distance in the X-axis direction according to a chief ray angle of each of the dummy pixels “b” and “c” (see, e.g., pars. 0045, 0063).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Asatsuma’s/Yokogawa’s device, a metal annulus forming an aperture above the small-photodiode region, a center of the aperture being laterally offset from a center of the small-photodiode region, as taught by Cho, to prevent or reduce the shading variation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nelson Garces/Primary Examiner, Art Unit 2814